Name: Commission Regulation (EEC) No 842/80 of 2 April 1980 re-establishing the levying of customs duties on shawls, scarves, mufflers, mantillas, veils and the like, other than knitted or crocheted, of wool, of cotton or of man-made textile fibres, products of category 84 (code 0840), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4 . 80 Official Journal of the European Communities No L 90/31 COMMISSION REGULATION (EEC) No 842/80 of 2 April 1980 re-establishing the levying of customs duties on shawls , scarves, mufflers , mantillas , veils and the like , other than knitted or crocheted, of wool , of cotton or of man-made textile fibres, products of category 84 (code 0840), originating in the Philippines , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas, in respect of shawls, scarves, mufflers, mantillas, veils and the like, other than knitted or crocheted, of wool , of cotton or of man-made textile fibres , products of category 84, the ceiling should be two tonnes ; whereas, on 28 March 1980 , the amounts of imports into the Community of the products in question , originating in the Philippines , a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded , customs duties should be re-established in respect of the products in question in relation to the Philippines , HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion , originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; Article 1 As from 6 April 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products , imported into the Community and originating in the Philippines : Code Category CCT heading No NIMEXE code ( 1980 ) Description ( 1 ) (2 ) ( 3) (4) 0840 84 61.06 61.06-30 ; 40 ; 50 ; 60 Shawls , scarves, mufflers , mantillas , veils and the like : Other than knitted or crocheted , of wool , of cotton or of man ­ made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 332, 27 . 12 . 1979 , p. 1 . 3 . 4. 80No L 90/32 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1980 . For the Commission Etienne DAVIGNON Member of the Commission